Citation Nr: 0413016	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  97-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation for tinnitus greater 
than 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1955.

This matter is before the Board of Veterans' Appeals on 
appeal from a June 1996 rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Waco, Texas.  
This matter has been before the Board on a number of 
occasions.  The Board remanded the appeal in December 1999 
for additional development to include a VA compensation and 
pension examination (C&P examination).  The Board reviewed 
the matter again in November 2002.  Pursuant to regulations 
in effect in at that time, the Board ordered a C&P 
examination without remand to the RO.  The veteran submitted 
to the C&P examination in March 2003 and the report of the 
examination was returned directly to the Board along with the 
claims file.  On May 1, 2003, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2), which, in conjunction with 38 C.F.R. § 20.1304, 
eliminated the requirement that the appellant waive initial 
consideration by AOJ of evidence submitted to Board.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Because the RO never had the 
opportunity to consider the March 2003 C&P examination in its 
adjudication, the Board remanded the appellate issue to the 
RO in June 2003 for initial consideration of the new 
evidence.  The Supplemental Statement of the Case (SSOC) 
dated in January 2004 indicates the RO has reviewed all the 
evidence of record and has continued to deny an evaluation in 
excess of 10 percent for tinnitus.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue has been revised to reflect the initial 
evaluation for tinnitus is on appeal.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The veteran's service-connected tinnitus is manifested by 
symptoms of constant, very loud noise bilaterally.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.87, Diagnostic Code 6260 (Prior and subsequent to June 10, 
1999) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As a preliminary matter, the Board notes that when the 
veteran initiated his claim seeking entitlement to service 
connection for tinnitus (currently entitlement to an initial 
evaluation greater than 10 percent), pertinent law and 
regulations required that VA determine whether the claim was 
well grounded.  Only if it was, could VA then assist the 
veteran in the development of pertinent facts and adjudicate 
the merits of the claim.  38 U.S.C.A. § 5107 (West 1991); 
Morton v. West, 12 Vet. App. 477, 485 (1999).  During the 
pendency of this appeal, Congress eliminated the well-
grounded-claim requirement and enacted substantial additions 
and revisions to the law governing VA's duty to assist 
claimants in the development of their claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) (essentially overruling Morton).  The VCAA 
mandates that VA make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for a 
benefit, but does not require VA to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 

The Board conducted a detailed review of the claims folder 
and finds that the RO has fulfilled or surpassed the 
requirements of the VCAA in this matter.  The Board finds 
that numerous documents provided to the veteran, including 
the June 1996 rating decision, the March 1997 Statement of 
the Case (SOC), and supplemental SOC's dated in May 1999, 
June 1999, and January 2004, have satisfied the requirement 
at § 5103A of VCAA in that they clearly notify him of the 
evidence necessary to substantiate his claim.  

By letters dated in June 2003 and August 2003, the RO 
notified the veteran of the VCAA and informed him of how 
responsibilities in developing the record are divided in 
accordance with VCAA.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Both letters advised the veteran that he should 
send in any information or evidence within 30 days of the 
date of the letter because the RO may decide the claim after 
that time.  Specifically, the June letter states, "You can 
take up to a year from the date of this letter to send us 
what we need.  If you take more than one year and your claim 
is granted, you may lose money because we won't be able to 
pay you back to the date you filled your claim."  The August 
letter has similar language except it refers back to the date 
of the June letter. 

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The RO's initial denial of the 
veteran's claims occurred in 1992 and 1996, years before the 
passage of the VCAA.  Nevertheless, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first 
requirement, there was no information or evidence identified 
by the veteran that is not of record, including private 
records identified by the veteran.  The RO provided the 
veteran with thorough VA examinations, which have been 
associated with the record.  The development letters informed 
the veteran that VA would make reasonable efforts to obtain 
certain types of records and would continue to seek Federal 
agency records unless it is determined that additional 
efforts would be futile.  As stated above, the letter also 
informed the veteran of what he was expected to provide.  
Lastly, the letter did not advise the veteran to send in 
everything he had pertaining to his claim.  However, this 
advisement is not a "requirement."  VA OGC Prec. Op. No. 1-
2004 (Feb. 24, 2004) apparently holds the Court's finding in 
Pelegrini that a request that a claimant provide VA with any 
evidence in his or her possession that pertains to the claim 
is an explicit requirement of 38 U.S.C. § 3.159(b) and an 
implicit requirement of section 5103(a), is non-binding 
obiter dictum.  "Obiter dictum" (often abbreviated as 
"dictum") is "[a] judicial comment made during the course 
of delivering a judicial opinion . . . that is unnecessary to 
the decision in the case and therefore not precedential." 
Black's Law Dictionary 1100 (7th ed. 1999).  Precedent 
opinions of the chief legal officer of the Department and 
regulations of the Department are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  

Based on the above analysis, there is no indication in this 
case that any further notification or assistance would 
produce evidence that would change the Board's decision and, 
therefore, any error for noncompliance with the notice 
provisions of the VCAA is harmless.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.   Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Of course, an error is not harmless when 
it "reasonably affected the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In addition, as the veteran has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2003).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3 (2003).

In exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2003).

The veteran's service-connected tinnitus is currently 
evaluated as 10 percent disabling under Diagnostic Code 6260.  
During the pendency of the veteran's appeal the applicable 
regulations have been revised on two occasions.  The first 
revision became effective June 10, 1999.

Persistent tinnitus as a symptom of a head injury, 
concussion, or acoustic trauma warrants a 10 percent rating.  
38 C.F.R. § 4.87a, including Diagnostic Code 6260 (effective 
prior to June 10, 1999). 
  
Under the revised regulations, recurrent tinnitus warrants a 
10 percent evaluation.  A separate evaluation for tinnitus 
may be combined with an evaluation under Diagnostic Codes 
6100, 6200, 6204 or other Diagnostic Code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260, and Note (effective as of June 
10, 1999).

The regulations were revised again effective May 13, 2003.  
Under the revised regulation a 10 percent rating was 
assigned for recurrent tinnitus.  The following notes were 
added: 

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it. 

The veteran testified in a personal hearing at the RO in 
August 1992.  His testimony indicates as follows:

When the veteran separated from service he had constant 
ringing in both ears that developed over 16 months of duty, 
which required him to fire a 155 howitzer gun.  The ringing 
was mild at first and "sounded like a whistle blowing in 
them," but it worsened over the years.  (Transcript (T.) at 
pp. 1-4).  

VA outpatient records show periodic evaluation for complaints 
of bilateral tinnitus and increased hearing loss.  Evaluation 
in February 1993 showed no changes from prior examinations.  

Social Security Administration (SSA) records reveal the 
veteran was awarded disability insurance benefits pursuant to 
a decision dated in January 1995.  Findings of the decision 
indicate that as of December 31,1980, the veteran had the 
following medically determinable physical impairments:  
residuals and sequalae of spinal C-7, T-1 laminectomy, 
foraminotomy, and diskectomy; left aphakic vision; 
generalized osteoarthritis; and obesity.  Due to the 
combination of these impairments, he was found not to have 
residual functional capacity to engage in any significant 
work.

The veteran underwent a C&P examination in December 1995.  He 
complained of severe constant bilateral tinnitus.  He 
reported the tinnitus affected his daily living by causing 
sleep problems and affecting his communication.  His 
subjective evaluation of loudness was that the tinnitus was 
very loud.  

VA outpatient records show a MRI internal auditory canal was 
done in June 1997 and interpreted to show as follows: (1) 
normal internal auditory canals bilaterally, and (2) small 
old left caudate lacunar infarct.  In August 1997, the 
veteran reported continued "screaming" in his ears.  

The veteran underwent a C&P examination in June 1998.  The 
veteran reported he has been employed as a truck driver after 
being discharged from the military.  He continued to report 
constant bilateral tinnitus.  He stated that he has 
difficulty hearing female voices and sometimes the tinnitus 
blocks out things he wants to hear.  He described the noise 
as "like the wind blowing real hard-steadily blowing."  
When asked if the noise was soft, moderate, loud, or very 
loud, the veteran indicated the noise was loud.

The veteran and his spouse testified at a Board hearing in 
October 1999.  Testimony of the veteran's spouse indicated 
the veteran has "started to read lips pretty good," but if 
his back is turned, sometimes he does not hear you at all.  
(Board Transcript at p. 19).  The transcript is otherwise 
negative for any testimony pertaining to the disabling 
effects of the veteran's service connected tinnitus.

The veteran underwent a VA C&P examination in January 2001.  
The veteran reported onset of tinnitus was approximately 25 
years ago.  He indicated that the tinnitus has progressively 
worsened and is currently constant.  The veteran also 
described symptoms of dizziness, which has been worked up in 
the Ears, Nose, and Throat Clinic at the VA.  A MRI (magnetic 
resonance imaging) was done and interpreted to show no 
evidence of an acoustic tumor.  Review of the claims file 
revealed no pertinent complaints at the time of the veteran's 
separation from service.  

The otologic examination was unremarkable.  The audiogram 
showed moderate to profound bilateral sensor neural hearing 
loss with a very significant high frequency component.  The 
examiner concluded that dizziness certainly did not appear to 
be the result of noise exposure in service or to be connected 
to service in any other way. 

Records from H.K., M.D., dated in November 2002, reflected no 
information pertinent to the veteran's service-connected 
tinnitus.

VA outpatient records show the veteran complained of problems 
with his hearing aids in December 2002 and they were sent for 
repair.

The veteran underwent a VA C&P examination in March 2003.  
Medical history provided by the veteran indicated bilateral 
constant tinnitus with onset 25 to 30 years ago, and 
progressively worse since that time.  He described it as very 
loud.  There was no indication that the veteran took off from 
work because of tinnitus.  Otologic examination revealed both 
ears were clear.  The examiner noted the absence of 
complaints of dizziness by the veteran while on active duty.  
He concluded the veteran's symptoms of dizziness were not 
related to anything that occurred during the veteran's active 
duty.  The examiner opined there was no indication that the 
veteran's bilateral tinnitus was more than 10 percent 
disabling at the present time.

II.  Analysis

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a liberalizing 
change in a regulation during the pendency of a claim must be 
applied if it is more favorable to the claimant, and if the 
Secretary has not enjoined its retroactive application.  See 
Marcoux v. Brown, 10 Vet. App. 3, 6 (1996), citing Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Otherwise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  The RO has 
provided the veteran with the new regulations and reviewed 
the veteran's claim under the amended regulations.  

The essence of the veteran's argument on appeal is that 
because he has constant tinnitus in both ears, he is entitled 
to a 10 percent evaluation for each ear.  He contends that 
Diagnostic Code 6260 effective prior to June 10, 1999, is 
ambiguous and therefore permits a separate evaluation for 
each ear.  The veteran argues that where VA regulations 
intended to limit a disability to one rating, whether 
unilateral or bilateral, the regulations are explicit.  The 
veteran points to 38 C.F.R. § 4.71a, Diagnostic Code 5279 
(metatarsalgia) as an example.  As the veteran concedes, the 
question whether Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorizes a 
single 10% disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in 
the head, or whether separate disability ratings for tinnitus 
in each ear may be assigned under that or any other 
diagnostic code, was ruled on by the VA General Counsel.  In 
this regard, the Board notes, VAOPGCPREC 2-2003 (May 22, 
2003) appears to hold Diagnostic Code 6260, as in effect 
prior to June 10, 1999, and as amended as of that date, 
authorized a single 10% disability rating for tinnitus, 
regardless of whether tinnitus is perceived as unilateral, 
bilateral, or in the head.  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Consequently, the Board finds that the 
pertinent regulations do not contain any substantive changes 
that affect this particular case, but only add certain 
provisions that were already the practice of VA.  38 C.F.R. § 
4.87 (2003).  

The Board has considered whether an extraschedular evaluation 
is appropriate in evaluating the veteran's service-connected 
tinnitus.  The evidence reflects the veteran has not worked 
since November 1980.  SSA records indicate that the veteran 
stopped working due to nonservice connected disabilities, 
specifically, back disabilities and obesity.  The veteran has 
not asserted that his service-connected tinnitus 
necessitated, or otherwise caused this unemployment.  And the 
evidence reveals no marked interference with employment or 
frequent hospitalizations due to tinnitus.  Consequently, the 
Board concludes the evidence does not substantiate an 
extraschedular evaluation.

As noted earlier, Diagnostic Code 6260 permits only a 10 
percent evaluation for tinnitus, regardless of whether it is 
unilateral or bilateral.  Accordingly, the maximum evaluation 
has been assigned to the veteran's service-connected tinnitus 
Nonetheless, in deciding the veteran's claim, the Board has 
considered the Court's determination in Fenderson v. West, 12 
Vet. App. 119 (1999), and whether the veteran is entitled to 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Review of the record does 
not indicate a significant variance in the veteran's 
symptomatology over the appellate period.  Thus, staging is 
not for application.

  
ORDER

An initial evaluation in excess of 10 percent for tinnitus is 
denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



